PER CURIAM.
We affirm appellant’s conviction but reverse the sentence. On remand, the trial court shall make specific findings on the record pursuant to sections 775.084(1)(a) and 775.084(3)(d), Florida Statutes (1989), to support the habitual offender sentence. See Walker v. State, 462 So.2d 452 (Fla.1985) (failure to object in trial court to habitual offender sentence without statutory findings does not bar defendant from raising issue on direct appeal from sentence); King v. State, 580 So.2d 169 (Fla. 4th DCA 1991) (en banc) (upon remand from defective habitual offender sentence, trial court is free to reimpose habitual offender sentence upon compliance with re*584quirement for statutory findings); Bryant v. State, 602 So.2d 682 (Fla. 4th DCA 1992) (same).
We also adopt the question certified in Van Bryant as one of great public importance.
CONVICTION AFFIRMED; SENTENCE REVERSED AND REMANDED WITH DIRECTIONS.
ANSTEAD and WARNER, JJ„ concur.
FARMER, J., specially concurs with opinion.